     Case 3:18-cv-00147-MCR-MJF Document 35 Filed 10/29/18 Page 1 of 2




           10/29/18UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

CHARLES SALIS,
             Plaintiff,
v.                                                  Case No. 3:18-cv-147-MCR/MJF
NORTH OKALOOSA FIRE DISTRICT,
             Defendant.
                                            /

                                       ORDER

      This cause is before this court upon Defendant’s Motion to Compel Responses

to Written Discovery and Incorporated Memorandum of Law filed September 27,

2018. (ECF No. 31). Also, before this court is Plaintiff’s Response in Opposition to

Defendant’s Motion to Compel, which was filed on October 22, 2018. (ECF No. 34).

      Defendant served Plaintiff with its First Set of Interrogatories and First

Request for Production of Documents on July 13, 2018. (ECF No. 31 at 1). Pursuant

to the Federal Rules of Civil Procedure, Plaintiff’s response to Defendant’s

discovery requests was originally due on August 13, 2018. See Fed. R. Civ. P.

33(b)(2), 34(b)(2). Defendant granted Plaintiff several extensions, but Plaintiff has

yet to respond. (ECF No 34 at 2-4).

      Plaintiff contends that his failure to respond to Defendant’s First Set of

Interrogatories and First Request for Production of Documents is due to a serious

medical condition. (ECF No. 34). Specifically, Plaintiff underwent emergency
                                      Page 1 of 2
     Case 3:18-cv-00147-MCR-MJF Document 35 Filed 10/29/18 Page 2 of 2




surgery around October 8, 2018. (ECF No. 34 at 2). Plaintiff was released from the

hospital on or about October 13, 2018, but purportedly still suffers from pain. (Id.).

Plaintiff requested an additional twenty-one days to respond to Defendant’s

discovery requests.

      Accordingly, it is ORDERED:

      1.     Defendant’s Motion to Compel Responses to Written Discovery is

DENIED without prejudice.

      2.     Plaintiff shall have until 5:00 p.m. on November 13, 2018, to respond

to Defendant’s First Set of Interrogatories and First Request for Production of

Documents.

      SO ORDERED this 29th day of October 2018.

                                         /s/ Michael J. Frank
                                         Michael J. Frank
                                         United States Magistrate Judge




                                     Page 2 of 2
